Citation Nr: 1521767	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred as a result of treatment at Doctors Memorial Hospital on December 21, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 until December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1. The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU); she has been found to be permanently and totally disabled due to a service-connected disability. 

2. The Veteran incurred medical expenses at Doctors Memorial Hospital; however, treatment was not for a medical condition of such nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical expenses incurred as a result of treatment at Doctors Memorial Hospital are not met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist. The Veterans Claims Assistance Act of 2000 (VCAA) introduced several fundamental changes into the VA adjudication process. These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159. 

Under the VCAA, VA's duty to notify and assist has been significantly expanded. However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive. In addition, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions. As this case concerns a legal determination of payment or reimbursement for medical expenses under 38 U.S.C.A. § 1728, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

At any rate, in a July 2010 letter, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim. While this letter was not issued prior to the initial adjudications of the claim in April 2010, the Veteran has not been prejudiced by such timing error as the claim was later readjudicated in a July 2010 Statements of the Case (SOC). In the SOC, VA described its reasons and bases for denying the claims. Consequently, the Board finds that the duty to notify and assist has been met.

Analysis

The Veteran argues that payment or reimbursement for unauthorized medical expenses related to private treatment at Doctors Memorial Hospital on December 21, 2009 should be provided. The Veteran contends that she fell while running, subsequently injuring her left shoulder and right side on December 19, 2009. (See August 2010 Form 9). The Veteran has further stated she delayed seeking medical attention because she initially thought her injuries were minor. The Veteran avers that on the morning of December 21, 2009, she awoke to severe swelling and bruising of her right side and severe pain with limited mobility to her left shoulder.

The Gainesville VAMC denied the claim based on determinations that the treatment was not rendered for an emergent condition.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539 (1997). The Veteran alleges that she called the Tallahassee VAMC on December 21, 2009, and was instructed to seek medical care at her local emergency room. However, the Veteran does not contend, nor does the claims folder reflect, that VA authorized her to obtain medical care at a non-VA hospital at the expense of VA.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities. To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions. First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program. Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health. Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility. Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The first criteria is met; the Veteran is totally and permanently disabled due to service connected disabilities, as she is currently paid at the 100 percent disability rate, based on TDIU. The permanence of his disability has been conceded by VA. Accordingly, treatment for any condition may be reimbursed. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a) (3).

Turning to the second criterion, that the treatment sought be emergent in nature. As mentioned above, the Veteran sustained an injury to her left shoulder and right side prior to seeking medical attention. While the Veteran asserts that her injury was sustained two days prior to her seeking medical attention, the private emergency records reflect that the Veteran sustained her injuries four days prior. Additionally, a December 23, 2009 progress note, two days after her medical care at the private facility, reflects that the Veteran sustained her injury a week prior. The Board finds that the medical records contemporaneous to the sustained injury are more credible than the Veteran statements made 8 months later. 

Private medical records reflect that on December 21, 2009, the Veteran complained of left shoulder pain and was diagnosed with a left shoulder and right thigh muscle sprain. The emergency room record further noted the Veteran with regular breathing and a regular pulse.

Determining whether an emergency existed is judged by the "prudent person" standard. "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy..." 38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c); 38 C.F.R. § 17.120(b). After a review of the evidence, the Board finds that it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking treatment for a sprained left shoulder and right thigh would have been hazardous to life or health. There was no indication that the Veteran was in physical distress, as both her pulse rate and breathing were normal; and the records do not indicate that the situation was emergent. The record does not reflect, nor does the Veteran contend, that the absence of immediate medical attention would have resulted in her health being in serious jeopardy. Instead, the Veteran waited at least two days before seeking medical attention. The Board acknowledges that Veteran claims she was experiencing severe pain on the day of her medical care. However, the Board finds that in this specific case, pain to the left shoulder and right thigh itself, would not result in a prudent person expecting the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy. And while the Board certainly recognizes that the Veteran felt that resolving her pain was just as important as an emergency, that alone does not make treatment emergent.

As discussed earlier, a failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility. Thus, a discussion as to whether a VA facility was feasibly available to the Veteran at the time is not necessary, as the criteria that the medical care be emergent has not been met.

While the Board understands the Veteran is frustrated by VA's denial of her claim for reimbursement in this instance, the Board is nevertheless bound by the law, and its decision is dictated by the relevant statute and regulations. Under the circumstances of this case, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses at Doctors Memorial Hospital on December 21, 2009, must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred as a result of treatment at Doctors Memorial Hospital on December 21, 2009 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


